In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 16‐1403

YASAS RODRIGO,
                                                  Plaintiff‐Appellant,

                                  v.


CARLE FOUNDATION HOSPITAL d/b/a
CARLE FOUNDATION HOSPITAL &
FAMILY MEDICAL RESIDENCY, an
Illinois Corporation,
                                                 Defendant‐Appellee.


         Appeal from the United States District Court for the 
                     Central District of Illinois.
         No. 2:14‐cv‐02274‐HAB — Harold A. Baker, Judge. 



   ARGUED OCTOBER 24, 2017 — DECIDED JANUARY 2, 2018


   Before  EASTERBROOK,  ROVNER,  and  HAMILTON,  Circuit
Judges.
   ROVNER, Circuit Judge. Yasas Rodrigo sued his employer,
Carle  Foundation  Hospital  (“Carle”),  for  violations  of  the
2                                                        No. 16‐1403

Americans  With  Disabilities  Act,  42  U.S.C.  §  12101  et  seq.
(“Act”). The district court granted summary judgment in favor
of  Carle  on  Rodrigo’s  claims  for  disability  discrimination,
failure to provide a reasonable accommodation, and retalia‐
tion. Rodrigo appeals and we affirm.
                                    I.
    Rodrigo was a resident in Carle’s Family Medicine Resi‐
dency Program (“Program”) beginning in July 2010. Medical
residency  programs  provide  training  to  medical  school
graduates  who  are  seeking  to  become  licensed  physicians
certified in various specialties. Residents provide patient care
under the supervision of experienced doctors in settings such
as acute care hospitals like Carle. Unlike medical school, this
part of physician training includes an employment component.
The three‐year Program at issue here was governed by annual
contracts  between  Carle  and  its  residents  and  by  policies
adopted by the hospital. The standard contract was designed
to be renewed each year as a resident completed the Program’s
requirements.  Residents  were  required  to  successfully  com‐
plete certain mandatory and elective rotations through various
medical specialties before proceeding from one Program year
to the next. 
    Residents  were  also  required  to  pass  the  Step  3  test,  the
third part of the United States Medical Licensing Examination
(“USMLE”) before advancing to the third year of the Program.
The  Step  1  test  and  the  two‐part  Step  2  test  (encompassing
clinical knowledge and clinical skills) are usually completed in
medical school, prior to residency. Carle adopted a policy in
July  2012  that  “[m]ore  than  two  failures  of  USMLE  Step
No. 16‐1403                                                             3

3 …  will result in  termination from the program.”  R.  18‐23.
Passing the Step 3 exam is a prerequisite for obtaining a license
to practice medicine in the United States, and a license, in turn,
is necessary to be eligible to take the Family Medicine board
exam.  Carle  did  not  graduate  residents  from  its  Program
unless  they  completed  licensing  requirements  and  were
eligible  to  take  the  board  exam.  The  State  of  Illinois  (where
Carle  is  located)  has  its  own  limits  on  licensure:  a  medical
student  with  a  total  of  five  failures  in  the  Step  tests  is  not
eligible  for  further  testing  or  licensure  in  Illinois  without
significant remediation. See 68 Ill. Admin Code § 1285.60(a)(8)
(setting forth the nine‐ to twelve‐month remediation programs
required by law). 
    Rodrigo failed his first attempt to pass Step 1 as well as his
first  attempt  to  pass  Step  2  before  successfully  completing
those tests. He followed this performance with difficulties in
rotations during his first year in Carle’s Program. In the fall of
2010, he was placed in remediation and directed to repeat two
rotations. He completed remediation and was returned to good
standing.  Shortly  thereafter,  his  performance  in  two  other
rotations was deemed insufficient and he was again placed in
remediation. At that time, his supervisors at Carle considered
whether a neuropsychological examination might help identify
any physical or cognitive issues that were affecting his perfor‐
mance. Rodrigo never underwent the recommended testing,
but he successfully completed the second round of remediation
and  returned  again  to  good  standing  in  the  Program.  Carle
extended Rodrigo’s first Program year by nearly five months
to allow him to complete the first year requirements.
4                                                        No. 16‐1403

   In May 2012, near the end of his second year in the Pro‐
gram, Rodrigo took the Step 3 test and failed. With only two
months  left  before  he  was  to  begin  the  third  year  of  the
Program, Carle agreed to allow Rodrigo to extend his second
Program year by twelve weeks in order to allow him to take
the Step 3 test a second time. Around this same time, Carle
adopted its policy limiting residents to three attempts at the
Step  3  test.  The  policy  requiring  passage  of  Step  3  before
advancing to the third Program year remained in effect. 
    In  August  2012,  Rodrigo  reported  to  Carle  that  he  had
failed  a  second  time.  After  the  second  failure,  Rodrigo  in‐
formed the director of the Program, Dr. Bharat Gopal, that he
had  a  sleep  disorder  and  that  he  had  been  diagnosed  with
Restless Leg Syndrome. Like most medical residents working
long hours in stressful circumstances, he had complained of
fatigue  at  various  points  in  his  residency  but  he  had  never
previously  reported  having  a  diagnosed  sleep  disorder.  He
attributed his first two Step 3 failures to fatigue brought on by
his sleep disorder and told Dr. Gopal that he had scheduled a
third attempt. Although Rodrigo did not request an accommo‐
dation, Dr. Gopal suggested that he take a leave of absence to
focus on passing Step 3. Dr. Gopal reminded Rodrigo that he
would be terminated from the Program if he failed the test a
third  time.  After  initially  rejecting  the  offer  of  a  leave  of
absence, Rodrigo changed his mind and took three weeks off
to prepare for his third attempt. His twelve‐week extension for
the second Program year ended on September 22, 2012. Soon
thereafter, he took Step 3 for the third time. On October 29,
2012, he reported to Dr. Gopal that he had failed a third time.
No. 16‐1403                                                       5

   In  reporting  his  score  to  Dr.  Gopal  via  email,  Rodrigo
remarked  that,  unlike  his  first  two  attempts  at  Step  3,  he
remained awake during the exam and simply felt fatigued. He
wrote  that  he  was  “confident  that  an  addition  of  a  review
course  or  another  month  off  would  not  have  changed  [his]
score.”  R.  18–26.  He  told  Dr.  Gopal  that,  “Test  taking  has
always been an issue,” and that it was an inherited trait in his
family. He said, “The only regret I have it [sic] the fact that [I]
didn’t seek help early for my sleep until it was too late and this
played the biggest role on my test score.” He acknowledged
that he “was not the easiest resident to understand from day
one,” but that he believed in retrospect that, “fair decision[s]
[were] taken.” R. 18–26. 
    After  assuring  Dr.  Gopal  that  he  was  open  to  whatever
decision Dr. Gopal made about his future, and acknowledging
that termination of his residency was a “valid option,” Rodrigo
asked to be promoted to third‐year status in the Program so
that he could continue his residency and attempt to pass Step
3 in California in May 2013. Illinois, of course, was no longer
an option because he had accumulated five total failures in the
Step tests. He anticipated he would receive his score by June
2013  and  conceded  that  “at  that  point,  there  will  NOT  be
another option for me.” He declined any scenario that would
require him to repeat any additional months beyond July 2013,
which would have been the natural end date for his three‐year
residency. R. 18–26.
   Dr.  Gopal  informed  Rodrigo  that  he  was  not  eligible  to
continue  in  the  Program.  Rodrigo  asked  to  resign  from  the
Program in lieu of termination and Carle honored the request,
announcing his resignation. Two days later, in a letter taking
6                                                         No. 16‐1403

a decidedly different tone, Rodrigo requested reinstatement so
that he could finish his residency in Carle’s Program by July 1,
2013. He asserted that he had been placed under tremendous
stress “beyond whats [sic] expected from an ordinary resident
physician.” R. 18–30. He complained:
         During my time at Carle FP residency, I did
         not receive the appropriate intervention and
         adequate testing due to fear of confidential‐
         ity. As evident from the documentation, due
         to prior retaliation and prejudice, I was reluc‐
         tant in seeking help. My severe insomnia was
         caused by the undue stress and embarrass‐
         ment  I  was  subjected  to  during  my  time  at
         Carle.  As  a  result,  this  has  prevented  my
         success in USMLE Step 3. 
R. 18–30. 
    Carle declined the request for reinstatement and Rodrigo
filed suit, asserting claims under the Americans With Disabili‐
ties  Act.  Specifically,  he  alleged  that  Carle  failed  to  provide
him a reasonable accommodation for his disability, discrimi‐
nated against him on the basis of his disability by terminating
him,  and  retaliated  against  him  for  engaging  in  protected
activity. The district court granted summary judgment in favor
of Carle on all of Rodrigo’s claims. He appeals.
                                    II.
    On  appeal,  Rodrigo  argues  that  he  produced  sufficient
evidence to overcome summary judgment on all three of his
claims. In particular, he asserts that Carle discriminated against
No. 16‐1403                                                                     7

him by terminating him when he failed to pass Step 3 within
the  allotted  time  frame.  He  contends  that  Carle  allowed
another Program participant to complete the Program without
passing Step 3, and that he can therefore make out a prima facie
case for discrimination under McDonnell Douglas Corp. v. Green,
411 U.S. 792 (1973).1 On the reasonable accommodation claim,
he  asserts  that  he  presented  evidence  showing  that  he  re‐
quested the accommodations of reinstatement to the Program,
and the chance to take the Step 3 test a fourth time in Califor‐
nia, among other things. He argues that Carle failed to respond
to these requests with an interactive process to determine an
appropriate  accommodation.  On  the  retaliation  claim,  he
asserts  that  he  presented  evidence  of  protected  activities
including his request for a fourth attempt at the Step 3 test and
his request for reinstatement. He claims that his termination
and the refusal to reinstate him were in retaliation for engaging
in these protected activities. Carle responds that Rodrigo is not
protected by the Act because he is not a “qualified individual.”
    We review the district courtʹs grant of summary judgment
de novo, examining the record in the light most favorable to
Rodrigo  and  construing  all  reasonable  inferences  from  the
evidence in his favor. Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 255 (1986); Yahnke v. Kane County, Ill., 823 F.3d 1066, 1070
(7th Cir. 2016). Summary judgment is appropriate when there
are  no  genuine  disputes  of  material  fact  and  the  movant  is
entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).


1
     That  participant  was  not  similarly  situated  because  he  completed  the
Program before Carle adopted its Step 3 policy. Therefore, we need not
address this claim further.
8                                                       No. 16‐1403

    The Act prohibits covered employers from discriminating
“against  a  qualified  individual  on  the  basis  of  disability  in
regard to job application procedures, the hiring, advancement,
or  discharge  of  employees,  employee  compensation,  job
training, and other terms, conditions, and privileges of employ‐
ment.” 42 U.S.C. § 12112(a). The Act defines the term “quali‐
fied individual” as: 
         an individual who, with or without reason‐
         able accommodation, can perform the essen‐
         tial functions of the employment position that
         such  individual  holds  or  desires.  For  the
         purposes  of  this  subchapter,  consideration
         shall be given to the employerʹs judgment as
         to what functions of a job are essential, and if
         an employer has prepared a written descrip‐
         tion before advertising or interviewing appli‐
         cants  for  the  job,  this  description  shall  be
         considered evidence of the essential functions
         of the job.
42  U.S.C.  §  12111(8).  Discrimination  includes,  among  other
things, “not making reasonable accommodations to the known
physical  or  mental  limitations  of  an  otherwise  qualified
individual with a disability who is an applicant or employee,
unless such covered entity can demonstrate that the accommo‐
dation would impose an undue hardship on the operation of
the  business  of  such  covered  entity[.]”  42  U.S.C.
§ 12112(b)(5)(A).
    Carle is correct that Rodrigo’s claims for discrimination and
failure  to  accommodate  fail  at  the  start  because  he  cannot
No. 16‐1403                                                               9

demonstrate that he is a “qualified individual.”2 In determin‐
ing whether an employee is a “qualified individual,” we first
consider whether the individual satisfies the prerequisites for
the  position  and  then  turn  to  the  question  of  whether  the
individual can perform the essential functions of the job with
or without reasonable accommodation. Stern v. St. Anthony’s
Health  Center,  788  F.3d  276,  285  (7th  Cir.  2015);  42  U.S.C.
§ 12111(8). Prerequisites might include an appropriate educa‐
tional background, employment experience, particular skills
and licenses. Stern, 788 F.3d at 285; Budde v. Kane County Forest
Preserve,  597  F.3d  860,  862  (7th  Cir.  2010).  See  also  29
C.F.R. § 1630.2(m) (“The term ‘qualified,’ with respect to an
individual with a disability, means that the individual satisfies
the requisite skill, experience, education and other job‐related
requirements  of  the  employment  position  such  individual
holds or desires and, with or without reasonable accommoda‐
tion, can perform the essential functions of such position.”).
Passing  an  exam  required  for  licensure  would  fall  into  this
category. See, e.g., Leisen v. City of Shelbyville, 153 F.3d 805, 808
(7th Cir. 1998) (fire department was entitled to require para‐
medic certification as a core qualification  for the job of fire‐
fighter, and an employee who was unable to obtain certifica‐
tion within allotted time was not a “qualified individual” for
the purposes of the Americans With Disabilities Act). 


2
   Rodrigo was certainly a qualified individual in certain respects, and he
successfully completed many of the requirements of the Program. When we
say he was not a qualified individual, we mean that he was not qualified to
advance to the third year of the Program and to continue in the Program
because Carle had a legitimate requirement that residents pass Step 3 before
progressing to the final Program year.
10                                                       No. 16‐1403

     It  is  undisputed  that  in  2007,  years  before  Rodrigo  was
admitted to the Program, Carle adopted a policy that required
residents to pass Step 3 before they would be offered a contract
for the third Program year. It is also undisputed that, in July
2012, Carle adopted a policy that “[m]ore than two failures of
USMLE Step 3 … will result in termination from the program.”
R. 18–23. See Leisen, 153 F.3d at 808 (“[e]mployers are entitled
to  define  the  core  qualifications  for  a  position.”).  After  the
adoption of these policies, no resident who failed Step 3 more
than two times was allowed to continue in the Program. On
this record, there is simply no question that passing Step 3 was
a legitimate requirement for advancing into the third Program
year  and  completing  the  Program.  And  there  is  also  no
question that Rodrigo not only failed Step 3 three times but
also disqualified himself from further testing or licensure in
Illinois  without  significant  remediation  because  he  had
accumulated five failures in the Step tests generally. Indeed,
after his termination from Carle’s Program, Rodrigo failed Step
3  two  more  times  before  passing  on  his  sixth  attempt  in
another state.
    Rodrigo’s arguments on appeal amount to an attempt to
withdraw factual admissions he made below and an effort to
recast his Step 3 failures as non‐essential functions of his job as
a  resident.  The  attempt  to  withdraw  prior  admissions  is  so
frivolous that we need not address it further. And even if we
consider the requirement to pass Step 3 under the “essential
functions” framework, his claims would still fail. In determin‐
ing  whether  a  particular  duty  is  an  essential  function,  we
consider the employer’s judgment, the employee’s written job
description, the amount of time the employee spends perform‐
No. 16‐1403                                                      11

ing  that  function,  the  consequences  of  not  requiring  the
employee to perform the function, and the experiences of past
and  current  workers.  Stern,  788  F.3d  at  285;  29  C.F.R.
§ 1630.2(n)(3). Although the employer’s judgment is consid‐
ered an important factor, it is not determinative, and we also
look  to  evidence  of  the  employer’s  actual  practices  in  the
workplace. Stern, 788 F.3d at 285–86; Miller v. Illinois Dept. of
Transportation, 643 F.3d 190, 198 (7th Cir. 2011).
     Applying these factors, the undisputed evidence demon‐
strates that passing Step 3 is an “essential function” for a third‐
year  medical  resident  at  Carle.  Carle,  in  its  judgment  as
employer, considers passage of the test essential to the resi‐
dent’s medical training. Indeed, a resident who does not pass
Step 3 is not eligible to become a licensed physician, and is not
eligible to take the Family Medicine board exam, the goal of
the  residency  Program.  Carle  includes  the  requirements  for
passing Step 3, including the time frame for passage and the
maximum number of attempts, in its written policies. No other
resident who failed Step 3 three times was allowed to continue
in  the  Program  after  the  hospital  adopted  its  three‐strikes
policy. The consequence to Carle of the resident not passing is
that  the  resident  may  not  be  eligible  for  licensing  without
significant  remediation  and  will  continue  to  practice  on  the
licenses  of  supervising  physicians,  an  obvious  risk  for  the
hospital. No matter how the requirement of passing Step 3 is
framed,  whether  as  a  core  qualification  or  as  an  essential
function, the evidence supports only one conclusion: a resident
who cannot pass the test in the requisite time frame is not a
“qualified individual” for the third Program year. 
12                                                      No. 16‐1403

   We  turn  to  the  retaliation  claim.  The  Act’s  retaliation
provision is not limited to protecting qualified individuals:
         No  person  shall  discriminate  against  any
         individual because such individual has op‐
         posed any act or practice made unlawful by
         this chapter or because such individual made
         a charge, testified, assisted, or participated in
         any manner in an investigation, proceeding,
         or hearing under this chapter.
42 U.S.C. § 122203(a) (emphasis added). See also Morgan v. Joint
Admin. Bd., 268 F.3d 456, 458–59 (7th Cir. 2001) (noting that the
statutory protections against discrimination in the Americans
With Disabilities Act are protections of “qualified individuals”
with  a  disability,  “but  the  retaliation  provision  protects
individuals, period.“). To succeed on a claim for retaliation, a
plaintiff  must  demonstrate  that  she  engaged  in  protected
activity, that she suffered an adverse action, and that there is
a causal connection between  the two. Preddie v.  Bartholomew
Consolidated  School  Corp.,  799  F.3d  806,  814  (7th  Cir.  2015).
Protected activities include asserting one’s rights under the Act
either  by  seeking  accommodation  or  by  raising  a  claim  of
discrimination  due  to  disability.  Preddie,  799  F.3d  at  814–15.
Rodrigo  asserts  that  his  protected  activities  included  his
request for accommodation after his third failure of Step 3 and
his appeal for reinstatement. He cites his termination and the
denial of his request for reinstatement as adverse actions. 
   In asserting that Carle retaliated by refusing to waive its
Step  3  passage  requirement,  Rodrigo  is  really  alleging  a
discrimination  or  accommodation  claim  rather  than  a  true
No. 16‐1403                                                          13

retaliation claim. In other words, Carle’s alleged “retaliation”
was  simply  an  enforcement  of  its  Step  3  policy,  and  the
retaliation claim is thus a collateral attack on the legitimacy of
that requirement. Rodrigo may not make an end‐run around
the “qualified individual” requirement by simply reframing a
discrimination or accommodation claim as one for retaliation.
Because he is not a qualified individual for the purposes of his
discrimination and accommodation claims, he is not a qualified
individual  for  his  mislabeled  retaliation  claim.  In  any  case,
Rodrigo presented no evidence demonstrating that there was
a causal connection between his asserted protected activity and
either his termination or the refusal to reinstate him. Preddie,
799 F.3d at 814. 
                                    III.
    Carle provided to Rodrigo a number of accommodations
during  his  residency  including  extensions  of  his  first  and
second  Program  years,  and  time  off  to  study  for  his  third
attempt at the Step 3 exam, an accommodation that he at first
declined.  Rodrigo  himself  admitted  that  the  addition  of  a
review course or another month off would not have helped
him pass Step 3. In his deposition, he conceded that, other than
giving him a leave of absence to study for the test (which the
hospital did), there was nothing Carle could have done to help
him  pass  the  test  after  his  second  failure.  It  was  after  that
second  failure  that  Dr.  Gopal  learned  for  the  first  time  that
Rodrigo had a diagnosed sleep disorder. Rodrigo took the test
three more times before eventually passing it. Allowing him
the  requested  fourth  attempt  in  California  would  not  have
helped.  Carle  was  entitled  to  enforce  its  legitimate  Step  3
14                                                     No. 16‐1403

policy,  and  so  the  court  did  not  err  in  entering  summary
judgment  in  favor  of  Carle  on  all  three  of  Rodrigo’s  claims
under the Act.
                                                       AFFIRMED